DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Final Office Action in response to application 16/668,881 entitled "EXTENDED PAYMENT INSTRUMENT" filed on October 30, 2019.
Status of Claims
Claims 1, 11, 13, and 14 have been amended and are hereby entered.
Claims 1-5 and 11-19 are pending and have been examined.

Response to Amendment
The amendment filed December 16, 2021 has been entered. Claims 1-5 and 11-19  remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed September 16, 2021.
  Information Disclosure Statement
The information disclosure statements (IDSs) submitted on January 30, 2020 and December 28, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5 and 11-19  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see 2019 Revised Patent Subject Matter Eligibility Guidance for additional information at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf 
Claims 1-5 and 11-19 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“A payment instrument….” 
“execute a payment processing application for purchasing a product….”
“configures … to require a passcode …receiving the passcode ….”
“associate funds with the donee credentials….”
“purchase the product using the associated donor funds”
These limitations clearly relate to managing transactions/interactions between donor, donee, and/or service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to   execute   payment processing or purchase a product recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
 “terminal”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“microchip”, “conducting polymer film”, “receive power”:
merely applying chip-card contactless payment technology (EMV)  as a  tool to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0032] the microchip may be part of a mobile device running a digital wallet application…. [0175] Hardware … includes peripheral devices … which may include counter timers, real-time timers, power-on reset generators or any other suitable peripheral devices.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: 
“wireless circuit”, “microchip”, “wireless signal from the POS terminal”: merely applying chip-card contactless payment technology (EMV)  as a  tool to perform an abstract idea 
Claim 3: 
“receiving the power, the microchip is configured to execute…”: merely applying chip-card contactless payment technology (EMV)  as a  tool to perform an abstract idea 
Claim 4: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 5: 
“terminal”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0032] the microchip may be part of a mobile device running a digital wallet application…. [0175] Hardware … includes peripheral devices … which may include counter timers, real-time timers, power-on reset generators or any other suitable peripheral devices.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 11 recites: 
“using a donee payment instrument to process a transaction….” 
“receiving authorization from a donor to link the donor credentials to the donee payment instrument”
“detecting presence of a microchip….”
“reading the microchip ….”
“initiating a first transaction….”
“initiate a second transaction”
“process the second transaction”
These limitations clearly relate to managing transactions/interactions between donor, donee, and/or service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to   use a donee payment instrument to process a transaction  or initiate a transaction recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
 “terminal”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“microchip”, “conducting polymer film”, “reprogramming the microchip”:
merely applying chip-card contactless payment technology (EMV)  as a  tool to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0032] the microchip may be part of a mobile device running a digital wallet application…. [0175] Hardware … includes peripheral devices … which may include counter timers, real-time timers, power-on reset generators or any other suitable peripheral devices.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 11 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 12: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 13: 
“microchip communicates with the POS terminal”: merely applying chip-card contactless payment technology (EMV)  as a  tool to perform an abstract idea 
Claim 14: 
“microchip”: merely applying chip-card contactless payment technology (EMV)  as a  tool to perform an abstract idea 
Claim 15: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 16: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 17: 
“artificial intelligence”:  generally linking to the particular technology of artificial intelligence as a means to perform an abstract idea  
Claim 18: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 19: (none found: does not include additional elements and merely narrows the abstract idea)
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0032] the microchip may be part of a mobile device running a digital wallet application…. [0175] Hardware … includes peripheral devices … which may include counter timers, real-time timers, power-on reset generators or any other suitable peripheral devices.”  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, “[0032] the microchip may be part of a mobile device running a digital wallet application…. [0175] Hardware … includes peripheral devices … which may include counter timers, real-time timers, power-on reset generators or any other suitable peripheral devices.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-5 and 11-19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wall (“PAYMENT CARD FOR MULTIPLE ACCOUNTS”, European Patent Office Publication Number: EP 3321870 A1), in view of Genet (“MULTILAYER SECURITY STRUCTURE AND ASSOCIATED METHOD OF PRODUCTION”, WIPO Publication Number: WO2014203199A1) 








Regarding Claim 1, 
Wall teaches,
from a point-of-sale ("POS") terminal and, in response to receiving the power, to execute a payment processing application for purchasing a product that: based on donee credentials stored on the microchip, locates donor credentials linked to the donee credentials; configures the POS terminal to require a passcode associated with the donor credentials; and in response to receiving the passcode, further configures the POS terminal to process:
(Wall [0026] the payment card 100 has...  chip 110 for electrically coupling the chip 110 to an electronic transaction terminal during a transaction. ... the payment card may be a contactless card  
Wall [0001] a payment card which includes an integrated circuit (IC) chip having stored thereon a plurality of personal identification numbers (PIN) associated respectively with a plurality of accounts.
Wall [0002]  The PIN number entered must correspond to the information stored on the chip.)
a first transaction that uses the donor credentials to associate funds with the donee credentials; and then a second transaction that uses the donee credentials to purchase the product using the associated donor funds.
(Wall [0019] variety of different protocols and procedures in order to process ... various types of transactions. 
Wall [0021]  the cardholder may make a purchase using a chip and pin terminal or make a withdrawal from an ATM, and can decide which account to take funds from by choosing which PIN to use.)
Wall does not teach  a payment instrument comprising: a housing; anda microchip covered with a conducting polymer film that hides a presence of the microchip when viewing an outside of the payment instrument, wherein the microchip is configured to receive power
Genet teaches,
a payment instrument comprising: a housing; anda microchip covered with a conducting polymer film that hides a presence of the microchip when viewing an outside of the payment instrument, wherein the microchip is configured to receive power
(Genet [page 2] security card comprising a film based on conductive polymers. This film is laminated with other layers constituting the card...layers flush with the surface of the card body.
Genet [page 6]  The electronic device may be of the "module chip" type... module chips...micromodules. In the case of a security card (identity card, driver's license, EMV payment card, etc.), the chips are, for example, module chips  
Genet [page 6] The window can thus house several security elements
Genet [page 2]  secured through the use of internal security elements, inaccessible from the surface of the card
Genet [page 2] security elements... when subjected to... electrical, magnetic or electromagnetic excitation.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-account payment card of Wall to incorporate the multi-layer polymer payment card   of Genet  for “A method of manufacturing a multilayer security structure (1) or a security article, comprising the lamination” (Genet [Claim 1] “including security document…comprising in particular … a credit card….in particular a payment card” Genet [Claim 24]).        The modification would have been obvious, because it is merely applying a known technique (i.e. multi-layer polymer payment card) to a known concept (i.e. multi-account payment card) ready for improvement to yield predictable result (i.e. “To secure a document,” Genet [page 2])
Regarding Claim 2, 
Wall and Genet teach the payment instrument of Claim 1 as described earlier.
Wall teaches,
the payment instrument further comprising a wireless circuit, wherein the microchip is configured to be activated in response the wireless circuit receiving a wireless signal from the POS terminal.
(Wall [0006]  chip can be read automatically from the payment card by an electronic transaction terminal, generally using a short range wireless technology such as Radio Frequency Identification (RFID) ...a suitable antenna to allow transmission and receipt of wireless signals
Wall [0007] The contactless reader is an antenna connected to an electronic circuit.)
Regarding Claim 3, 
Wall and Genet teach the payment instrument of Claim 1 as described earlier.
Wall teaches,
wherein the payment processing application is a first payment processing application, and, in response to receiving the power, the microchip is configured to execute a second payment processing application for purchasing the product that only processes the second transaction to purchase the product.
(Wall  [0007]  This DC voltage powers up the transponder's internal circuits. The configuration and tuning of both antennas determines the coupling efficiency
Wall [0008] chip which is used at a POS to allow the transaction to take place. 
Wall [0028]  The card holder can then use the card at an electronic transaction terminal such as a POS terminal ... processors on the chip receives the PIN number entered at the terminal, validates the PIN and determines an account associated with the transaction ...the transaction amount and other relevant information.)
Claim 11 is rejected on the same basis as Claim 1.
Regarding Claim 12, 
Wall and Genet teach the payment method of Claim 11 as described earlier.
Wall teaches,
further comprising validating entry of a passcode defined by the donor before processing the second transaction using the donor credentials.
(Wall [0028] One or more processors on the chip receives the PIN number entered at the terminal, validates the PIN and determines an account associated with the transaction according to the PIN received)
Regarding Claim 14, 
Wall and Genet teach the payment method of Claim 11 as described earlier.
Wall teaches,
 receiving, from the donor, restrictions associated with use of the donor credentials; storing the restrictions on the   microchip; and applying the restrictions to the second transaction.
(Wall  [0004]The chip may be configured to provide a virtual..  controlled payment number...allowing for the setting of various limits and controls.... such as by being limited to use for a specific merchant, specific time and/or date, within a specific transaction amount, etc.)
from from a



Claims 4, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wall and Genet   in view of Hagey (“SYSTEMS AND METHODS TO APPLY VALUES FROM STORED VALUE ACCOUNTS TO PAYMENT TRANSACTIONS”, US Publication Number: US20140046744A1) 

Regarding Claim 4, 
Wall and Genet teach the payment instrument of Claim 1 as described earlier.
Wall and Genet   do not teach wherein the payment processing application is configured to: for a first amount of the purchase, process the second transaction without the first transaction; and for a second amount of the purchase, process the first and the second transactions.
Hagey teaches,
wherein the payment processing application is configured to: for a first amount of the purchase, process the second transaction without the first transaction; and for a second amount of the purchase, process the first and the second transactions.
(Hagey [0038]  split the transaction originally requested in the payment account into two or more transactions
Hagey [0078]  the first transaction amount, the computing device is configured to determine (657) a second transaction amount applicable to the consumer account 
Hagey [0062]  the authorization request (645) to the sponsor processor (649) corresponds to the benefit of the offer (186), which may be a fixed amount that is independent of the transaction amount requested in the authorization request (168) received from the acquirer processor)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-account payment card of Wall to incorporate the split transaction teachings of  of Hagey to “split the transaction originally requested in the payment account into two or more transactions” Hagey [0038]).        The modification would have been obvious, because it is merely applying a known technique (i.e. split transactions) to a known concept (i.e. multi-account payment card) ready for improvement to yield predictable result (i.e. “configured to determine the transaction amounts for the authorization requests … based on the transaction amount requested in the authorization request…received from the acquirer processor … and the benefit specified in the offer” Hagey [0061])
Regarding Claim 5, 
Wall and Genet teach the payment instrument of Claim 1 as described earlier.
Wall and Genet   do not teach wherein the payment processing application configures the POS terminal to send an alert to the donor each time the donor credentials are used to process the first transaction.
Hagey teaches,
wherein the payment processing application configures the POS terminal to send an alert to the donor each time the donor credentials are used to process the first transaction.
(Hagey  [0335] provide further information... such as a personal identification number (PIN), password,...that may be used to access the account identification device ... in combination with the account information (142) obtained from the account identification device
Hagey [0136]   provide data or information derived from the transaction data ... as an alert or notification message.
Hagey [0216]  provide a notification message to the user)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-account payment card of Wall to incorporate the split transaction teachings    of Hagey to “split the transaction originally requested in the payment account into two or more transactions” Hagey [0038]).        The modification would have been obvious, because it is merely applying a known technique (i.e. split transactions) to a known concept (i.e. multi-account payment card) ready for improvement to yield predictable result (i.e. “configured to determine the transaction amounts for the authorization requests … based on the transaction amount requested in the authorization request…received from the acquirer processor … and the benefit specified in the offer” Hagey [0061])
Regarding Claim 13, 
Wall and Genet teach the payment method of Claim 11 as described earlier.
Wall does not teach further comprising, after the reprogramming, when the microchip communicates with the POS terminal, the microchip configures the POS terminal to formulate an authorization request for the second transaction that includes the donor credentials.
Hagey teaches,
  further comprising, after the reprogramming, when the microchip communicates with the POS terminal, the microchip configures the POS terminal to formulate an authorization request for the second transaction that includes the donor credentials.
(Hagey [0005]  first authorization request generated to include split payment data. After the first authorization request message is analyzed using a server computer, a second authorization request message is sent to a first service provider
Hagey  [0335] to initiate a transaction, such as a personal identification number (PIN), password, zip code, etc. that may be used to access the account identification device 
Hagey [0056] to be applied to a transaction initiated at the transaction terminal (105) before the transaction is approved at the acquirer processor (147) and the transaction terminal)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-account payment card of Wall to incorporate the split transaction teachings    of Hagey to “split the transaction originally requested in the payment account into two or more transactions” Hagey [0038]).        The modification would have been obvious, because it is merely applying a known technique (i.e. split transactions) to a known concept (i.e. multi-account payment card) ready for improvement to yield predictable result (i.e. “configured to determine the transaction amounts for the authorization requests … based on the transaction amount requested in the authorization request…received from the acquirer processor … and the benefit specified in the offer” Hagey [0061])

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wall and Genet   in view of Isaacson (“System and Method for In-App Payments”, US Publication Number: US20190230070A1) 

Regarding Claim 15, 
Wall and Genet teach the payment instrument of Claim 1 as described earlier.
Wall teaches,
wherein the donor credentials comprise a donor checking account
(Wall [0006]  The account number associated with the chip
Wall [0017]  checking accounts)
Wall does not teach the method further comprising, after the initiating and before processing the second transaction: determining whether an amount of funds in the donor … account is greater than or equal to an amount of credit required for the processing of the second transaction; and aborting the second transaction when the amount of funds in the donor … account is less than the amount of credit required for the processing of the second transaction.
Isaacson teaches,
the method further comprising, after the initiating and before processing the second transaction: determining whether an amount of funds in the donor … account is greater than or equal to an amount of credit required for the processing of the second transaction; and aborting the second transaction when the amount of funds in the donor … account is less than the amount of credit required for the processing of the second transaction.
(Isaacson [0166] The user can establish ...purchase limits... unable to make purchases above a specific spending limit...If the system detects an unauthorized purchase, the system can... prevent purchase transactions altogether 
Isaacson [0301] charitable donations)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-account payment card of Wall to incorporate the charitable purchase limits     of Isaacson so “user can establish security measures or purchase limits on the account” Isaacson [0166]).        The modification would have been obvious, because it is merely applying a known technique (i.e. charitable purchase limits) to a known concept (i.e. multi-account payment card) ready for improvement to yield predictable result (i.e. “so that a child or unauthorized person is unable to make purchases above a specific spending limit” Isaacson [0166])
Regarding Claim 17, 
Wall and Genet teach the payment instrument of Claim 11 as described earlier.
Wall and Genet do not teach receiving a request for assistance from the donee, the request comprising a reason provided by the donee; using an artificial intelligence algorithm, verifying the reason provided by the donee; and based on the verifying, linking the donor credentials to the donee credentials.
Isaacson  teaches,
receiving a request for assistance from the donee, the request comprising a reason provided by the donee; using an artificial intelligence algorithm, verifying the reason provided by the donee; and based on the verifying, 
(Isaacson [0301] giving charitable donations
Isaacson [0307]  users can pay with and can exchange requests...and any kind of information...communication found within a group message
Isaacson [0294] emails or text messages... where there is a reason for the user to engage in a dialog with another party.
Isaacson [0201]   machine learning, and in some cases neural computation and artificial intelligence.)
linking the donor credentials to the donee credentials.
(Isaacson [0364]  In a peer-to-peer scenario...communicate data through a browser API....first device communicates with a second device via an application in a peer-to-peer context, if an instruction is made for a first peer to transmit $20 to the second peer, then a service could generate the necessary payment requests through the browser API with the first peer 
Isaacson  [0027]  login credentials ...One or more APIs could also be used in combination to ultimately achieve the passing of login credentials to the site via an API.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-account payment card of Wall to incorporate the credential management of Isaacson   “enables a site to request via the API user login credentials” Isaacson [0027]).        The modification would have been obvious, because it is merely applying a known technique (i.e. credential management) to a known concept (i.e. multi-account payment card) ready for improvement to yield predictable result (i.e. “simplifying the login process for the user” Isaacson [0027])

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable overWall, Genet, Isaacson, and Hagey    
Regarding Claim 16, 
Wall, Genet, and Isaacson teach the payment method of Claim 15 as described earlier.
Wall, Genet, and Isaacson do not teach initiating a third transaction using the donee credentials; and requiring confirmation from the donor before processing the third transaction using the donor credentials. 
Hagey teaches,
    initiating a third transaction using the donee credentials; and requiring confirmation from the donor before processing the third transaction using the donor credentials.
(Hagey [0078] a third transaction amount applicable to a sponsor account ...obtain an authorization response (647) for the third transaction amount 
Hagey  [0335] provide further information... such as a personal identification number (PIN), password,...that may be used to access the account identification device  )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-account payment card of Wall to incorporate the split transaction teachings    of Hagey to “split the transaction originally requested in the payment account into two or more transactions” Hagey [0038]).        The modification would have been obvious, because it is merely applying a known technique (i.e. split transactions) to a known concept (i.e. multi-account payment card) ready for improvement to yield predictable result (i.e. “configured to determine the transaction amounts for the authorization requests … based on the transaction amount requested in the authorization request…received from the acquirer processor … and the benefit specified in the offer” Hagey [0061])
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wall, Genet,   Isaacson, and Hagey   in view of Twist (“INTEGRATED AND INTELLIGENT DONATION OPTIONS”, US Publication Number: US20180158114A1) 

Regarding Claim 18, 
Wall, Genet, and Isaacson  teach the payment instrument of Claim 17  as described earlier.
Wall and Genet do not teach obtaining permission from the donee to access at least two data sets created by the donee within a time window identified by the donor; formulating a plurality of queries for verifying the reason; running the queries against the at least two data sets; and when the queries return a threshold level of corroboration of the reason: configuring a biometric feature of the donee as a passcode for processing the second transaction using the donor credentials; and processing the second transaction using the donor credentials in response to receiving the biometric feature; wherein the formulating of the plurality of queries is based on queries generated for multiple data sets associated with multiple donees.
Isaacson   teaches,
obtaining permission from the donee to access at least two data sets created by the donee within a time window identified by the donor;
(Isaacson [0038] the user may need to put the first product in a shopping cart... for a period of time to indicate that there might be a purchasing interest.
Isaacson [0165]  The system can provide the user with... a certain amount of time.)
formulating a plurality of queries for verifying the reason;
(Isaacson [0237] The system can instruct the user 1206 to input a query or other input.
Isaacson  [0174]  user may want to verify that the product is suitable for an intended purpose or compatible with some other user needs)
configuring a biometric feature of the donee as a passcode for processing the second transaction using the donor credentials;
(Isaacson [0427] Through social networking data or speech/voice identification, the user could talk to the voice based device at their friends house, which could confirm their identity by asking “Is this Mary Smith?”...  A separate biometric confirmation could be provided in these scenarios as well to confirm the purchase is from the proper person)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-account payment card of Wall to incorporate the charitable purchase limits     of Isaacson so “user can establish security measures or purchase limits on the account” Isaacson [0166]).        The modification would have been obvious, because it is merely applying a known technique (i.e. charitable purchase limits) to a known concept (i.e. multi-account payment card) ready for improvement to yield predictable result (i.e. “so that a child or unauthorized person is unable to make purchases above a specific spending limit” Isaacson [0166])
Isaacson does not teach running the queries against the at least two data sets; and when the queries return a threshold level of corroboration of the rea processing the second transaction using the donor credentials in response to receiving the biometric feature; wherein the formulating of the plurality of queries is based on queries generated for multiple data sets associated with multiple donees. 
Hagey teaches,
processing the second transaction using the donor credentials in response to receiving the biometric feature;
(Hagey [0078]  communicates... with the issuer processor ...to obtain an authorization response ...for the second transaction amount.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-account payment card of Wall to incorporate the split transaction teachings of  of Hagey to “split the transaction originally requested in the payment account into two or more transactions” Hagey [0038]).        The modification would have been obvious, because it is merely applying a known technique (i.e. split transactions) to a known concept (i.e. multi-account payment card) ready for improvement to yield predictable result (i.e. “configured to determine the transaction amounts for the authorization requests … based on the transaction amount requested in the authorization request…received from the acquirer processor … and the benefit specified in the offer” Hagey [0061])
Hagey does not teach running the queries against the at least two data sets; and when the queries return a threshold level of corroboration of the reason; wherein the formulating of the plurality of queries is based on queries generated for multiple data sets associated with multiple donees. 
Twist teaches,
running the queries against the at least two data sets; and when the queries return a threshold level of corroboration of the reason; 
(Twist [0020] the system analyzes the content of the communication (e.g., parses text, analyzes images or video, etc.) to determine that the communication is related to a charitable cause. ...  Additionally or alternatively, the system matches communication content to key terms in a database of the social networking system (e.g., by determining that a quantity of key terms are mentioned in the communication content).)
wherein the formulating of the plurality of queries is based on queries generated for multiple data sets associated with multiple donees.
(Twist [0046]  collect donations by way of the social networking
Twist [0042]  system 101 may interact independently and individually with multiple recipient devices)
 It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-account payment card of Wall to incorporate the donation rationale     of Twist that “analyzes the content of the communication … to determine that the communication is related to a charitable cause” Twist [0020]).        The modification would have been obvious, because it is merely applying a known technique (i.e. donation rationale) to a known concept (i.e. multi-account payment card) ready for improvement to yield predictable result (i.e. “identifies content within the communication that indicates to the recipient a desire to solicit contributions to a charitable organization” Twist [0020])
Regarding Claim 19, 
Wall, Genet,   Isaacson,   Hagey   and Twist teach the payment instrument of Claim 18  as described earlier.
Wall and Genet do not teach further comprising formulating the plurality of queries based on verifying multiple reasons provided by multiple donees for linking donee credentials of each donee to a different set of donor credentials.
Isaacson teaches,
for linking donee credentials of each donee to a different set of donor credentials.
(Isaacson  [0027]  login credentials ...One or more APIs could also be used in combination to ultimately achieve the passing of login credentials to the site via an API.
Isaacson [0142] can be implemented in different orders, combinations, or permutations)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-account payment card of Wall to incorporate the credential management of Isaacson   “enables a site to request via the API user login credentials” Isaacson [0027]).        The modification would have been obvious, because it is merely applying a known technique (i.e. credential management) to a known concept (i.e. multi-account payment card) ready for improvement to yield predictable result (i.e. “simplifying the login process for the user” Isaacson [0027])
Isaacson does not teach further comprising formulating the plurality of queries based on verifying multiple reasons provided by multiple donees
Twist teaches,
further comprising formulating the plurality of queries based on verifying multiple reasons provided by multiple donees
(Twist [0020] the system analyzes the content of the communication (e.g., parses text, analyzes images or video, etc.) to determine that the communication is related to a charitable cause. ...  Additionally or alternatively, the system matches communication content to key terms in a database of the social networking system (e.g., by determining that a quantity of key terms are mentioned in the communication content).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-account payment card of Wall to incorporate the donation rationale     of Twist that “analyzes the content of the communication … to determine that the communication is related to a charitable cause” Twist [0020]).        The modification would have been obvious, because it is merely applying a known technique (i.e. donation rationale) to a known concept (i.e. multi-account payment card) ready for improvement to yield predictable result (i.e. “identifies content within the communication that indicates to the recipient a desire to solicit contributions to a charitable organization” Twist [0020])
Response to Remarks
Applicant's arguments filed on December 16, 2021 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“The conducting polymer film hides a presence of the microchip when viewing an outside of the payment instrument.  The conducting polymer film provides an enhanced security feature for the payment instrument."
Examiner responds:
Examiner notes the embedded chip with a conducting polymer film is merely applying chip-card contactless payment technology (EMV)  as a  tool to perform an abstract idea of financial payments. Embedded chip technology and conducting polymer films are well-understood, routine, and conventional [see MPEP 2106.05(d)] both independently and in combination. Thusly, a judicial exception is not integrated into a practical application.
Therefore, the rejection under  35 USC § 101 remains.
Prior Art Cited But Not Applied




















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
  Joyce (“Convergent communications system and method with a rule set for authorizing, debiting, settling and recharging a mobile commerce account”, U.S. Publication Number: US20030026404A1) proposes employing a rule set, having several functions, including determining, for an authorized user, at least one rule applicable at that time for authorizing a transaction and debiting an account of the authorized user. The system and method can also include where the transaction is requested and a connection to the plurality of transaction providers is across heterogeneous networks..

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697